DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of receipt and entry of the application filed on 03/30/2020.
Claims 1-17 have been examined on the merits. 

Claim Objections
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 contain the trademark/trade name of EPiCor Yeast Fermentate.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe and, accordingly, the identification/description is indefinite.
Claim 1 is indefinite for the phrase “Olive Leaf 20% Extract.” The phrase is unclear of what actually is “Olive Leaf 20% Extract?”  No objective criterion is provided in the specification or claims to apprise one of skill in the art of the meaning of an “Olive Leaf 20% Extract.”  For example, the extract is 20% of what? Clarification or Correction is required. 
All other claims depend directly or indirectly from rejected claims and are, therefore, also rejected under 35 U.S.C. 112, second paragraph for the reasons set forth above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1 and 3-17 are rejected under 35 USC 103 as being unpatentable over Ranganathan (US 20200054690) in view of Wee et al. (KR 20190081812 DWPI Abstract), Bunga et al. (ID 201204358 DWPI Abstract), Graus et al. (US 20040097584), Li (CN 104189879 DWPI Abstract), EOM et al. (KR 20170048938 DWPI Abstract), Day et al. (US 20140186456) and Yu (CN 108740369 DWPI Abstract).  
A method of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient comprising effectively administering to the patient a composition (as an oral such as a capsule etc.) comprises (i.e. the claimed comprise language is of open language) dried yeast fermentate, olive leaf extract, andrographis extract, n-acetylcysteine, skullcap (another name is scutellaria baicalensis) root extract and trans-resveratrol (the claimed species of polygonum cuspidatum intrinsically has trans-resveratrol therein) and further comprises of a palatability agent (i.e. yeast hydrolysates) within various amount/ranges is claimed. 
Ranganathan teaches a composition (as an oral capsule) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments-please note that the claimed comprise language is of open language) dried yeast fermentate (dried saccharomyces cervisiae fermentate) (see entire document including e.g.- abstract, title, paragraphs 0027, 0051, table 1 and claims). Ranganathan, however, does not expressly teach the further inclusion of the olive leaf extract, andrographis extract, n-acetylcysteine, skullcap (another name is scutellaria baicalensis) root extract and trans-resveratrol (the claimed species of polygonum cuspidatum inherently has trans-resveratrol therein) and a palatability agent (i.e. yeast hydrolysates) therein. 
Wee beneficially teaches a composition (as an oral) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments-please note that comprise is of open language) olive leaf extract (see entire document including e.g.-pages 1-2). 
Bunga beneficially teaches a composition (as an oral) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) andrographis extract (see entire document including e.g.-pages 1-3).
Graus beneficially teaches a composition (as an oral) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) n-acetylcysteine (see entire document including e.g.-title, abstract, claims, especially claim 8).
Li beneficially teaches a composition for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) skullcap (another name is scutellaria baicalensis) root extract (see entire document including e.g.-pages 1-2).
EOM beneficially teaches a composition for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) skullcap (another name is scutellaria baicalensis) root extract (see entire document including e.g.-pages 1-2).
Day beneficially teaches a composition (as an oral) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) trans-resveratrol (the claimed species of polygonum cuspidatum intrinsically has trans-resveratrol therein) (see entire document including e.g.-title, abstract, paragraphs 0042, 0074 and claims).
Yu beneficially teaches a composition (as an oral) for the intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient which comprises or may comprise (often within various preferred embodiments) palatability agent (i.e. yeast hydrolysates) (see entire document including e.g.-pages 1-3).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Ranganathan’s composition (as an oral capsule) by further including olive leaf extract, andrographis extract, n-acetylcysteine, skullcap (another name is scutellaria baicalensis) root extract, trans-resveratrol (the claimed species of polygonum cuspidatum intrinsically has trans-resveratrol therein) and a palatability agent (i.e. yeast hydrolysates) within the Ranganathan’s composition as benefically taught by the secondary references therein, as well as to administer such composition for the same intended purpose of treating a patient with an immune system deficiency and/or improving immune system functioning in a patient.  Also, it would have been obvious to one of ordinary skill in the art at the time the invention was made to combine ingredients known to effectively treat a patient with an immune system deficiency and/or improving immune system functioning in a patient, because the idea of combining them flows logically from their having been individually taught for the same purpose in the prior art. The adjustment of a particular conventional working condition therein (i.e. determining effective amount/ranges within the claimed composition and the substitution of one form for another to be effectively administered) represents judicious selection and routine optimization that are well within the purview of the skilled artisan. 
Thus, the invention as a whole is prima facie obvious over the cited references, especially in the absence of evidence to the contrary. 

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL O WINSTON whose telephone number is (571)272-0972.  The examiner can normally be reached on M-T 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RANDALL O WINSTON/           Examiner, Art Unit 1655                                                                                                                                                                                             
/MICHAEL BARKER/           Primary Examiner, Art Unit 1655